Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   January 12, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-14-000207 and Court of Appeals number
   03-14-00809-CV, styled, James Russell Frost vs. David Williams Albers was due in your office on
   January 2, 2014. This office has not received payment for this record as of today. Therefore, I am
   requesting an extension for filing. Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Bari Henson
   Deputy Court Clerk II
   (512) 854-5835




Administrative Offices     Civil and Family Division      Criminal Division            Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420           (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566            fax: 854-4457